DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of species “ALK5 inhibitor II” as a single specific TGF-β pathway inhibitor and “fibroblast or keratinocyte is converted to an osteoblast” as a single specific somatic cell which is differentiated into a different specific somatic cell in the reply filed on March 22, 2021 is acknowledged. 
Claims 1-13 and 16 are pending. Claims 4, 6-13 and 16 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3 and 5 are examined in the present Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC§ 112, Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for converting a specific type of somatic cell into another specific type of somatic cell (i.e. fibroblast is converted into osteoblast), does not reasonably provide enablement for a method for converting ANY somatic cell into ANY other somatic cell as presently claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method for the direct conversion of ANY somatic cell into ANY other somatic cell in the presence of a TGFβ pathway inhibitor as presently claimed. This rejection is supported by the disclosure of Zhu et al. Direct conversion of porcine embryonic fibroblasts into adipocytes by chemical molecules. Cellular Reprogramming 14.2 (2012): 99-105 (hereinafter Zhu) and Ifkovits et al. "Inhibition of TGFβ signaling increases direct conversion of fibroblasts to induced cardiomyocytes." PloS one 9.2 (2014): e89678 (hereinafter Ifkovits). 
The factors listed below have been considered in the analysis of enablement regarding methods for wound healing comprising the administration of ANY antidepressant:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of claims read on a method to convert ANY somatic cell into ANY other somatic cell, which is considered extraordinarily broad. The current claim language seemingly encompasses the conversion of any somatic cell type, including cardiac cells, enterocytes, fat cells, red blood cells, 
The nature of the invention relates to the conversion of ANY somatic cell into ANY other somatic cell through incubating in the presence of a TGFβ pathway inhibitor. The state of the prior art indicates that the predictable conversion of somatic cells will occur only when specific TGFβ pathway inhibitors are used along with precise culturing controls. For example, Ifkovits shows that a specific TGFβ inhibitor (SB431542) was able to increase the direct conversion of fibroblasts (a specific somatic cell type) into induced cardiomyocytes (another specific somatic cell type) via the ectopic expression of transcription factors (Ifkovits, abstract, Fig 1 and 2). Similarly, Zhu shows that SB431542 in addition to Thiazovivin treatment led to the direct conversion of porcine embryonic fibroblasts into adipocytes (Zhu, abstract). Thus, in both examples, a specific TGFβ inhibitor in addition to other factors and culturing conditions led to the conversion of fibroblasts into somatic cell types largely within the mesodermal germ layer. 
Applicant’s specification provides enabling embodiments wherein a specific TGFβ inhibitor (namely ALK5 inhibitor II) is used to convert fibroblast cells into osteoblast cells in addition to defined supplemental media components including DMEM, glycerophosphate, Dexamethasone and ascorbic acid (Instant specification, example 23). Thus, applicant is not enabled for the conversion of ANY somatic cell into ANY other somatic cell via culturing in the presence of ANY TGFβ pathway inhibitor without precisely defining the input/output cell type, specific TGFβ inhibitor as well as any essential supplemental media components which would lead one of ordinary skill in the art to practice the claimed invention without undue experimentation. 


Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is supported by Massagué et al. "Controlling TGF-β signaling." Genes & development 14.6 (2000): 627-644 (hereinafter Massagué).
The genus of “TGFβ pathway inhibitor” refers to a genus that is considered extraordinarily broad. It is thought to encompass any inhibitor which acts on any part of the TGFβ signaling pathway via the receptor complex, Smads and/or transcriptional complex. It encompasses potentially thousands of targets both known and those which are yet to be discovered.  
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
in vitro context. For example, the instant specification exemplifies the use of ALK5 inhibitor II and its role as an ATP-competitive inhibitor of TGFβ RI kinase. This is not considered a representative number of samples to support the claim to any TGFβ pathway inhibitor, in part because this inhibitor affects only one specific part of the TGFβ signaling pathway, but also because the genus of any TGFβ pathway inhibitor is so large ranging from inhibitors which act on the TGFβ receptor complex, to those which act on downstream SMAD signal transduction or transcriptional events. Given the breadth of the genus of any TGFβ pathway inhibitor in contrast to the exemplified and prophetic proportions of the specification, which are largely drawn to just several specific TGFβ inhibitors, the instant specification does not adequately disclose a sufficient number of adequately described species of the genus of any TGFβ pathway inhibitor.
Furthermore, the prior art does not support the breadth of applicants claim to any TGFβ pathway inhibitor. In particular, the prior art reveals a wide variety of TGFβ pathway targets with varying inhibitor mechanisms and specificity. This is supported by Massagué, wherein Smad pathway inhibitors (Fig 6), TGFβ receptor complex inhibitors (Fig 1) and various ligand-binding proteins (Fig 4) are described. Massagué shows that there is a great deal of variability within the art relating to the design and selection of a particular TGFβ signaling pathway inhibitor with wide-ranging outcomes (Massagué, discussion).
Thus, although the specification prophetically considers and discloses a select group of TGFβ pathway inhibitors, the instant specification does not disclose a sufficient number of adequately described species to support the claim to any TGFβ pathway inhibitor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hebrok et al. US20180216076, published 8/2/2018, priority date 7/27/2015 (hereinafter Hebrok). 
Claim 1 describes a method of preparing a somatic cell comprising converting a differentiated somatic cell of a mammal to other somatic cell 5 by culturing the differentiated somatic cell in a medium for inducing differentiation of a somatic cell other than the aforementioned differentiated somatic cell in the presence of a TGF-β pathway inhibitor. 
Claim 2 describes the method according to claim 1, wherein the TGF-β pathway inhibitor is a D4476, SB431542, LY2157299, SD208 or ALK5 inhibitor II.
Claims 3 describes the method of claim 1, wherein the TGF-β pathway inhibitor is an ALk5 inhibitor II.
Hebrok describes a method for converting pancreatic endothermal progenitor cells (a type of somatic cell) to pancreatic beta-like cells (another type of somatic cell) by contacting the cells with a TGF-β pathway inhibitor, with specific reference to an Alk5 inhibitor II (Hebrok, para 26, 61, 252). Hebrok describes Alk5 inhibitor II as a selective and ATP-competitive inhibitor of the TGF-β family type 1 receptor activing receptor-like kinase (ALK5) that can replace Sox2 when reprogramming cells (Hebrok, para 252). .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrok (supra) as applied to claims 1-3 above in further view of Yamamoto et al. "Direct conversion of human fibroblasts into functional osteoblasts by defined factors." Proceedings of the National Academy of Sciences 112.19 (2015): 6152-6157 (hereinafter Yamamoto, cited in applicants IDS). 
A description of claims 1-3 can be found above. Claim 5 describes the method according to claim 1, wherein the fibroblast or keratinocyte is converted to an osteoblast.
Hebrok describes a method for converting pancreatic endothermal progenitor cells (a type of somatic cell) to pancreatic beta-like cells (another type of somatic cell) by contacting the cells with a TGF-β pathway inhibitor, with specific reference to an Alk5 inhibitor II (Hebrok, para 26, 61, 252). Hebrok does not describe the conversion of fibroblast or keratinocyte cells into osteoblasts. 

It would have been obvious to one of ordinary skill in the art to use an Alk5 inhibitor II as described by Hebrok to facilitate the direct conversion of fibroblasts into osteoblasts as described by Yamamoto. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both authors are concerned with the direct conversion of somatic cells. Hebrok expressly states that Alk5 inhibitor II acts a selective and ATP-competitive inhibitor of the TGF-β family type 1 receptor activing receptor-like kinase (ALK5) that can replace Sox2 when reprogramming cells (Hebrok, para 252). Yamamoto found that Oct4 and Sox2 are important in facilitating reprogramming (Yamamoto, Discussion para 5). Thus, one of ordinary skill would have motivation to include Alk5 inhibitor II into the methods of Yamamoto given its role as a replacement for Sox2. Furthermore, one of ordinary skill would understand the advantages of using a small molecules to enhance the efficiency of somatic cell reprogramming and its advantages over retroviral vector methods, which could potentially give rise to tumor occurrence after transplantation. One would have a reasonable expectation of success in using Alk5 inhibitor II for the direct conversion of fibroblasts into osteoblasts given the well understood mechanisms of action of Alk5 on the TGF-β pathway and Sox2. Accordingly, in the absence of evidence to the contrary, prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17 of copending Application NO: 15/750,285 (US Patent Application Publication Number US 2018/0355319). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims would anticipate the instant claims if they were available as prior art. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The competing claims are drawn to a method for generating a brown adipocyte comprising culturing a somatic cell with a TGF-β pathway inhibitor. The competing claims also describe the TGF-β pathway inhibitors as being selected from D4476, SB431542, ALK-5 inhibitor, isoproterenol, FSK, PD0325901 and LY2157299 as well as the somatic cell being a fibroblast. The competing claims read on the instantly claimed invention, which is drawn to a method for generating a somatic cell comprising converting a differentiated somatic cell into another somatic cell via culturing in the presence of a TGF-β pathway inhibitor which is selected from D4476, SB431542, LY2157299, SD208 or ALK-5 inhibitor II. Thus, the presently claimed invention embraces the copending competing claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633